Wilde J.
afterward drew up the opinion of the Court. It is an inflexible rule of evidence, that parties of record, whether in civil actions, or criminal prosecutions, are not admissible as witnesses.* 1 They are not suffered to testify in their own favor, nor are they compellable to furnish evidence against themselves. The rule is not founded exclusively on the ground of interest, but on that also of public policy. Thus nominal parties, who may have no real interest in the question to be tried, and who are indemnified as to costs, are nevertheless excluded from testifying. And so in actions of tort, one of several defendants is not admitted to give evidence in favor of a co-defendant.1 The same rule is adopted in criminal prosecutions, even if the defendants are tried separately. This was decided in the case of The People v. Bill, 10 Johns. R. 95 ; and there seems to be no reason or authority for adopting a different rule. If parties charged with an offence were permitted to testify for each other, they might escape punishment by perjury. If, in the present case, Barton, whose trial was postponed, had been admitted as a witness for the defendant, he might have be'en acquitted ; and then on the trial of Barton, the defendant in his turn might be admitted to testify ; and thus they would be *59allowed mutually to protect each other, and evade the ends of justice. In the case of Rex v. Lafone et al. 5 Esp. R. 155, Lord' Ellenborough carried the rule still further, and rejected the testimony of a co-defendant, who had suffered judgment, which he held was incompetent evidence for the other defendant ; remarking that he had never known such evidence offered. Such evidence, however, was offered and admitted in the case of Rex v. Fletcher, 1 Str. 633, and it has been admitted in this Commonwealth. After one of several defendants has been convicted, by his own confession, or otherwise, and the conviction does not make him incompetent, there seems to be no good reason why he should not be permitted to testify for or against the other defendant's ; for after conviction, he is no longer a party to the issue.' But however this may.be, it seems clear that the witness offered in the present case was incompetent, and was properly excluded.

Motion for new trial overruled.


 See Sawyer v. Merrill, ante, 18, note 2 ; Faunce v. Gray, 21 Pick. 245.


 See Sawyer v. Merrill, ante, 18, note 3.